Citation Nr: 1010533	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2008, a statement of the case was issued in October 2008, and 
a substantive appeal was received in December 2008.

The issues of entitlement to service connection for tinnitus 
and hypertension (on a secondary basis) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
exposure incurred during active duty.  Specifically, the 
Veteran stated that while aboard a ship off the coast of 
Vietnam he incurred significant acoustic trauma while working 
as a fuse setter and sight setter of a 5 inch gun mount.  He 
further stated that they would shell round after round all 
night long, and that he only used head phones as hearing 
protection.  

The Board notes that the Veteran's service personnel records 
document that he was awarded 2 bronze stars for his service 
aboard USS Mullany (DD-528) during the period from November 
13, 1966 to March 11, 1967.  The Board notes that the 
Dictionary of American Fighting Ships documents the history 
of naval vessels.  See 
http://www.history.navy.mil/danfs/m15/mullany-ii.htm (last 
visited Mar. 12, 2010).  The Board also notes that the 
Dictionary of American Fighting Ships states that, from 
November 20, 1966 to November 30, 1966, USS Mullany destroyed 
28 enemy watercraft and damaged 26 others with her 5-inch 
guns while off the coast of Vietnam.  Therefore, the Board 
finds the Veteran's statements regarding noise exposure to be 
credible, and in light of the absence of any contradictory 
information in the record, the Board finds it reasonable to 
accept that the Veteran was exposed to significant acoustic 
trauma during service.

It appears that the Veteran had a preexisting left ear 
hearing loss disability noted upon entry into service.  In 
this regard, during the Veteran's service entrance 
examination in July 1964, the Veteran underwent an 
audiological examination.  The Board notes that service 
department audiometric readings prior to October 31, 1967 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the audiological evaluation showed thresholds, in 
decibels, as follows: 

Hertz 	500	1000	2000	3000	4000
Right	10	5	0	0	0
Left	40	20	10	25	15

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Therefore, the Veteran's left ear met the criteria for a 
hearing loss disability for VA purposes.  The Board notes 
that if a preexisting disability is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disability, but the Veteran may bring a 
claim for aggravation of that disability.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (a), (b).

The Veteran's service treatment records document that the 
Veteran was diagnosed on one occasion with otis media of the 
right ear.  

During the Veteran's military separation examination in July 
1968, the only tests conducted for evaluating auditory acuity 
were the whispered and spoken voice tests.  The results for 
both tests were 15/15 in each ear.  The record does not 
include the Report of Medical History, which is typically 
completed in connection with such examinations.

In August 2008, a VA examination was administered in 
connection with this appeal.  The examiner reviewed the 
Veteran's claims file.  The Veteran's word recognition scores 
using the Maryland CNC Test were 88 percent for the right ear 
and 88 percent for the left ear.

The audiological evaluation showed puretone thresholds, in 
decibels, as follows: 

Hertz 	500	1000	2000	3000	4000
Right	20	30	65	75	90
Left	25	40	65	85	90

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes 
in both ears.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examiner stated 
that the Veteran's hearing acuity was within normal limits at 
enlistment, and that at separation his hearing acuity was 
also within normal limits bilaterally, as assessed via the 
whispered and spoken voice tests.  The examiner further 
stated that the whispered and spoken voice tests involve a 
subjective assessment of hearing impairment using spoken or 
whispered words without visual cues.  The examiner explained 
that the tests are insensitive to high frequency hearing 
loss, the type of hearing most likely to occur as a result of 
noise exposure.  The examiner concluded that he could not 
render an opinion as to the etiology of the Veteran's current 
hearing loss without resorting to speculation, given that 
insufficient information was available.

In view of the fact that the examiner believed the Veteran's 
hearing acuity was normal with regard to both ears at entry, 
the question of aggravation was not addressed.  In that 
sense, the opinion is arguably inadequate.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his bilateral 
hearing loss.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions (in 
responding the examiner should assume for 
the sake of argument that the Veteran 
incurred acoustic trauma during service):

a)  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's right 
ear hearing loss is causally related to 
his active duty service or any incident 
therein (to specifically include noise 
exposure during service and/or to the 
in-service diagnosis of otitis media of 
the right ear)?

b)  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's left 
ear hearing loss was aggravated by his 
active duty service or any incident 
therein (to specifically include noise 
exposure during service)?  The term 
'aggravation' is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

2.  Thereafter, the AMC/RO should read the 
examination report obtained, and ensure 
that all requested opinions have been 
answered.

3.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

